ne government entities division department of the treasury internal_revenue_service washington d c nov uniform issue list se t ep-ra-t i l legend taxpayer a taxpayer b ira s ira t ira u roth_ira v roth_ira w roth_ira x roth_ira y roth_ira z company i company j company k amount l amount m amount n anount o amount p amount q dear this is in response to a ruling_request dated date as supplemented by additional information sent by facsimiles on date and date in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted im taxpayer a is married to taxpayer b prior to getting married in m7 taxpayer a maintained ira s sponsored by company k and ira t sponsored by company i and taxpayer b maintained ira u sponsored by company j traditional individual_retirement_accounts under sec_408 of the internal_revenue_code code on july taxpayer a converted amount l in ira s to roth_ira v on december laxpayer a converted amount m in ira t to roth_ira z on december the account balance in roth_ira v was transferred to roth_ira w which is a sub account of roth_ira z on january taxpayer b converted amount n in ira u to roth_ira x on december taxpayer b converted amount o in ira u to roth_ira x on june roth_ira y sponsored by company i the account balance in roth_ira x was transferred to roth iras v w x y and z are subject_to code sec_408a for the taxpayer a and taxpayer b had modified_adjusted_gross_income agi of amount p tax_year the modified agi limit under sec_408a for converting a traditional_ira to a roth_ira is dollar_figure since the modified agi of taxpayers a and b exceeded the limit for conversions during theiitax year the conversions were improper taxpayer a and taxpayer b were unaware of this rule in addition taxpayers a and b were unaware of the october lldeadline to recharacterize the failed roth_ira conversions back to traditional iras during the fland wb taxable years taxpayer a and taxpayer b made regular contributions of amount q to roth_ira z held by company i and roth_ira x respectively based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed days from the date of this ruling letter to recharacterize failed conversion amounts l m n and o to traditional iras amount l was contributed infiiiby taxpayer a to roth_ira v and then the account balance in roth_ira v was transferred to roth_ira w a sub account of roth_ira z amount m was contributed in mm by taxpayer a to roth_ira z amounts n and o were contributed in jj by taxpayer b to roth_ira x and then the account balance in roth_ira x was transferred to roth_ira y in with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-2 c of the i t regulations provides in effect that if the amount of the contribution being recharacterized was contributed to a roth_ira and distributions or additional contributions have been made from or to that ira at any time then the net_income attributable to the amount of a contribution being recharacterized is determined by allocating to the contribution a pro-rata portion of the earnings on the assets in the ira during the period the ira held the contribution this attributable net_income is calculated by using the following formula net_income contribution x adjusted closing balance - adjusted opening balance adjusted opening balance the items in the above formula are defined in sec_1_408a-5 q a-2 c of the lt regulations sec_1_408a-5 q a-6 of the l t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case the adjusted_gross_income of taxpayers a and b exceeded dollar_figure thus taxpayer a was ineligible to convert amount l from traditional_ira s and amount m from traditional_ira t to roth iras v and z respectively and taxpayer b was ineligible to convert amounts n and o from traditional_ira u to roth_ira x however taxpayers a and b were unaware they were ineligible to convert their traditional iras to roth iras until they discovered that they were ineligible while preparing their return for the exceeded the dollar_figure limit under sec_408a b taxpayers a and b filed this request for sec_301 relief shortly after discovering that they were ineligible to make the conversions and before the service discovered their failure to make a timely election to recharacterize the failed conversions ax year their modified agi for thelllx year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your failed conversions as traditional iras specifically the service has concluded that you have met the requirements of clauses i and iii of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize the ruling only applies to amounts converted from traditional iras to roth iras and not any regular contributions to a roth_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that iras s t and u and roth iras v w x y and z meet the requirements code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any se t ep ra t1 co questions concerning this letter_ruling please contact of my staff at sincerely yours cath a watkins manager employee_plans technical group enclosures deleted copy of the ruling notice
